UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

TOMMY HERRING,                               )
                                             )
                         Plaintiff,          )
                                             )
       v.                                    )       Civil Action No. 20-0811 (UNA)
                                             )
FDA, et al.,                                 )
                                             )
                         Defendant.          )


                                      MEMORANDUM OPINION
       This matter is before the Court on the plaintiff’s application to proceed in forma pauperis

and his pro se complaint. For the reasons stated below, the Court will grant the application and

dismiss the complaint.

       The plaintiff alleges that, on September 21, 1979, a toxic chemical was injected into his

spine. Compl. at 4. He identifies the substance as “AIDS virus,” and claims his health care

providers have hidden this information from him by refusing to release his medical records. Id.

Now that the “toxic chemical [has] eat[en] through the spine cord,” the plaintiff experiences pain.
Id. He contends that this would not have happened to him if President John F. Kennedy had not

been killed. Id. He demands damages of $19 billion. See id.

       The trial court has the discretion to decide whether a complaint is frivolous, and such

finding is appropriate when the facts alleged are irrational or wholly incredible. Denton v.

Hernandez, 504 U.S. 25, 33 (1992); see Neitzke v. Williams, 490 U.S. 319, 325 (1989) (“[A]

complaint, containing as it does both factual allegations and legal conclusions, is frivolous where

it lacks an arguable basis either in law or in fact.”). Having reviewed the plaintiff=s complaint,
the Court concludes that its factual allegations are baseless and wholly incredible. For this reason,

the complaint is frivolous and must be dismissed. See 28 U.S.C. § 1915(e)(1)(B).          An Order

consistent with this Memorandum Opinion is issued separately.




                                                      /s/
                                                      AMY BERMAN JACKSON
                                                      United States District Judge


DATE: April 7, 2020